               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CALVIN WEDINGTON,                  )
                                   )
                Petitioner,        )
                                   )
     v.                            )              1:20CV227
                                   )
UNITED STATES OF AMERICA,          )
                                   )
                Respondent.        )


                                 ORDER

     This matter is before this court for review of the

Recommendation filed on March 13, 2020, by the Magistrate Judge

in accordance with 28 U.S.C. § 636(b). (Doc. 2.) In the

Recommendation, the Magistrate Judge recommends that this action

be dismissed without prejudice to Petitioner filing a new

petition in the proper district. The Recommendation was served

on the parties to this action on March 13, 2020. (Doc. 3.) On

March 24, 2020, Petitioner filed a premature “notice of appeal”

which the court will treat as objections to the Recommendation.

(Doc. 4.) Petitioner’s appeal is currently pending with the

Fourth Circuit Court of Appeals.

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or




     Case 1:20-cv-00227-WO-JLW Document 7 Filed 05/06/20 Page 1 of 2
modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendations. This court therefore adopts the

Recommendations.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 2), is ADOPTED. IT IS FURTHER ORDERED that

this action be, and is hereby, dismissed without prejudice to

Petitioner filing a new petition in the proper district. A

Judgment dismissing this action will be entered contemporaneously

with this Order.

    This the 6th day of May, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 2 -



     Case 1:20-cv-00227-WO-JLW Document 7 Filed 05/06/20 Page 2 of 2
